TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-11-00650-CV



                          Chisholm Trail Elks Lodge No. 2659, Appellant

                                                 v.

                             MT Falkin Investments, L.L.C., Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
       NO. D-1-GN-11-001473, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING



                             MEMORANDUM OPINION


PER CURIAM

               Appellant, Chisholm Trail Elks Lodge No. 2659 (the “Elks Lodge”), has filed a

motion to abate this appeal. Appellee, MT Falkin Investments, L.L.C. (“MT Falkin”), opposes the

motion. This appeal, along with a separate appeal filed by MT Falkin and assigned cause number

03-11-00888-CV, arises from a dispute between MT Falkin and the Elks Lodge concerning alleged

breaches of a commercial lease agreement. In this appeal, the Elks Lodge appeals the trial court’s

final judgment nunc pro tunc in favor of MT Falkin. In cause number 03-11-888-CV, MT Falkin

appeals the trial court’s grant of final summary judgment that MT Falkin take nothing by its claims

against the Elks Lodge.

               In support of its motion to abate, the Elks Lodge argues that if this Court affirms the

summary judgment in cause number 03-11-00888-CV then the issues presented in the instant appeal
will be rendered moot. Accordingly, the Elks Lodge contends that in order to “avoid a significant

waste of judicial resources and attorney’s fees” this Court should abate this appeal “and should not

proceed unless and until the summary judgment is overturned on appeal.” Based on a review of

the record, including the motion for summary judgment filed in cause number 03-11-00888-CV,

we agree that this Court’s decision in cause number 03-11-00888-CV may render the issues

presented in this appeal moot. Accordingly, in the interest of conserving judicial resources, we

grant the motion to abate. Tex. R. App. P. 2.

               We hereby suspend all appellate deadlines and abate this appeal until further order

of this Court or until such time as this Court renders judgment or otherwise disposes of cause

number 03-11-00888-CV. The Elks Lodge shall submit a status report no later than fifteen (15) days

following the rendition of judgment or other act of this Court reinstating this appeal.



Before Justices Puryear, Henson and Goodwin

Abated

Filed: April 27, 2012




                                                 2